Title: From George Washington to Richard Butler, 18 April 1782
From: Washington, George
To: Butler, Richard


                        
                            Sir
                            Hd Qrs Newberg Apl 18. 1782
                        
                        I have recd your favor of the 28th March with its inclosures and now transmit you copy of the General Orders
                            approving the several sentences of the Court Martial held at Carlisle.
                        I also inclose you a Petition and Letter which will shew you that application has been made to me in behalf
                            of Harling—I did not however chuse to determine finally on the matter but refer it to you—From a more particular knowledge
                            of the circumstances attending the Affair & of the parties you will be best able to Judge if Mercy can be extended
                            to the Prisoner without prejudicing too much the public Interest.
                        I have only to repeat my request that you will Collect Equip & Discipline the Recruits and hold them
                            in readiness to move when circumstances may require it as to the artillery and
                            Dragoons they ought to be held in readiness, it is probable the whole will move together. I am.

                    